Per Curiam.

There are five charges of misconduct against the respondent. Two relate to his professional activities. The other three relate to his conduct in what might be considered business transactions.
. , The record establishes that respondent has been guilty of professional misconduct in the misuse of funds committed to his care by a client for a specific purpose and in the conversion of the proceeds of a settlement of a judgment recovered by a client.
' In his business transactions, the record establishes that respondent misrepresented himself as the sole owner of mortgages and fraudulently induced a buyer to purchase same. He also fraudulently induced fellow attorneys to purchase an interest in a nonexistent contract for the purchase of real estate and to establish its existence he manufactured evidence and forged the signature of the alleged attorney for the seller.
The referee to whom the charges were referred reported: “ though the evidence shows that none of the complaining witnesses in any of the five charges set forth in the petition lost any money by reason of the respondent’s conduct his own testimony convinces me that he has a complete disregard for the truth and no conception of the ethics expected of a member of the Bar.”
We find the respondent unfit to be continued as a member of " the Bar. He should, therefore, be disbarred.
Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ., concur.
Respondent disbarred,.